
	
		II
		110th CONGRESS
		1st Session
		S. 2276
		IN THE SENATE OF THE UNITED STATES
		
			October 31, 2007
			Mr. Dodd (for himself,
			 Mr. Voinovich, and
			 Mr. Warner) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To enhance United States competitiveness in aeronautics,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Aeronautics Competitiveness Act of
			 2007.
		2.Authorization of
			 appropriations for the National Aeronautics and Space Administration for
			 Aeronautics
			(a)Authorization
			 of appropriationsThere is
			 hereby authorized to be appropriated for the National Aeronautics and Space
			 Administration for Science, Aeronautics, and Exploration and available for
			 Aeronautics Research amounts as follows:
				(1)For fiscal year
			 2009, $1,089,000,000.
				(2)For fiscal year
			 2010, $1,198,000,000.
				(3)For fiscal year
			 2011, $1,250,000,000.
				(b)Supplement not
			 supplantThe amounts authorized to be appropriated and available
			 for a fiscal year under subsection (a) for the purposes specified in that
			 subsection are in addition to any other amounts authorized to be appropriated
			 and make available for such fiscal year for that purpose.
			3.Advisory
			 committee on priorities in aeronautics research
			(a)Advisory
			 committee requiredThe
			 Administrator of the National Aeronautics and Space Administration shall
			 establish an advisory committee of experts from the private sector to provide
			 advice and consultation to the Administrator in priorities in aeronautics
			 research conducted by the Administration.
			(b)MembersThe members of the advisory committee
			 established under subsection (a) shall include representatives of commercial
			 aviation groups, general aviation groups, aviation labor groups, aeronautics
			 research and development agencies, aircraft and systems manufacturers,
			 academia, and aircraft and air traffic control suppliers.
			4.Development of
			 aeronautics technologies to demonstration level
			(a)In
			 generalThe Administrator of the National Aeronautics and Space
			 Administration shall carry out activities to develop particular aeronautics
			 technologies, including technologies for the Next Generation Air Transportation
			 System, to a level of readiness that will permit the demonstration of such
			 technologies, or a system or subsystem model or prototype incorporating such
			 technologies, in an appropriate environment.
			(b)ConsultationThe
			 Administrator shall carry out activities under this section in consultation
			 with the advisory committee established under section 3.
			5.Aeronautics
			 scholarships
			(a)Expansion of
			 number of NASA Aeronautics ScholarshipsSection 431 of the
			 National Aeronautics and Space Administration Authorization Act of 2005 (42
			 U.S.C. 16741) is amended—
				(1)by redesignating
			 subsection (c) as subsection (d); and
				(2)by inserting
			 after subsection (b) the following new subsection (c):
					
						(c)Maximum number
				of scholarshipsThe maximum number of scholarships awarded under
				this section that are in force at any one time may not exceed seven
				scholarships.
						.
				(b)Fellowships for
			 graduate research in aviation or aeronautics
				(1)In
			 generalThe Administrator of the Federal Aviation Administration
			 shall carry out a program to provide fellowships for students enrolled in
			 institutions of higher education in graduate programs in aviation or
			 aeronautics for the conduct by such students of research in aviation or
			 aeronautics.
				(2)Maximum number
			 of fellowshipsThe maximum number of fellowships awarded under
			 the program that are in force at any one time may not exceed seven
			 fellowships.
				(3)Other program
			 requirementsThe Administrator shall prescribe such requirements
			 for the program as the Administrator considers appropriate, including
			 qualifications for the award of fellowships under the program and the amount
			 and duration of fellowships awarded under the program.
				6.Payments to
			 contractors for costs of education and professional development of aeronautics
			 workforces
			(a)In
			 generalChapter 139 of title 10, United States Code, is amended
			 by inserting after section 2372 the following new section:
				
					2372a.Education
				and professional development of aeronautics workforces: payments to
				contractors
						(a)RegulationsThe
				Secretary of Defense shall prescribe regulations governing the payment, by the
				Department of Defense, of expenses incurred by contractors for costs of
				education and professional development of their aeronautics workforce.
						(b)Costs allowable
				as indirect expensesThe regulations prescribed pursuant to
				subsection (a) shall provide that costs of education and professional
				development of the aeronautics workforce shall be allowable as indirect
				expenses on covered contracts to the extent that those costs are allocable,
				reasonable, and not otherwise unallowable by law or under the Federal
				Acquisition Regulation.
						(c)DefinitionsIn
				this section:
							(1)The term
				aeronautics workforce means personnel employed as engineers or
				scientists engaged in the development and manufacture of aeronautics
				technologies.
							(2)The term
				covered contract has the meaning given that term in section
				23724(l) of this title.
							(3)(A)The term
				education and professional development, in the case of an
				aeronautics workforce, means each of the following:
									(i)The acquisition by personnel of the
				workforce of general knowledge of science and engineering.
									(ii)The development among personnel of
				the workforce of powers of reasoning and judgement.
									(iii)The participation of personnel of
				the workforce in technical conferences and professional society technical
				committees relating to aeronautics.
									(iv)The participation of personnel of
				the workforce in government advisory boards or commissions on aeronautics for
				which participation the government provides no compensation.
									(B)The term does not include the
				acquisition by personnel of an aeronautics workforce of vocational or practical
				skills for an immediate and specific job task or
				purpose.
								.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 139
			 of such title is amended by inserting after the item relating to section 2372
			 the following new item:
				
					
						2372a. Education and professional development of aeronautics
				workforces: payments to
				contractors.
					
					.
			
